Citation Nr: 0031136	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  97-17 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Evaluation of service-connected headaches, rated as 10 
percent disabling for the period from October 18, 1996, to 
November 4, 1999.

2.  Evaluation of service-connected headaches, rated as 50 
percent disabling from November 4, 1999.

3.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

Appellant and Appellant's friend


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to 
October 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
following a January 1997 decision by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted a claim of service connection for 
headaches and evaluated the headaches as 10 percent 
disabling, effective from October 18, 1996.  This matter also 
comes to the Board following a November 1997 decision by the 
RO that denied the veteran's claim for TDIU.  In December 
1999, the RO grated a higher (50 percent) evaluation for 
headaches, effective from November 4, 1999.

The Board notes that the veteran also appealed the November 
1997 RO decision insofar as it denied claims of service 
connection for a heart disorder, a seizure disorder, post-
traumatic stress disorder (PTSD), and a disability resulting 
from Persian Gulf War service.  However, these appeals were 
withdrawn by the veteran when he appeared for a September 
2000 hearing before the undersigned.  See 38 C.F.R. 
§ 20.204(b) (2000) (a substantive appeal may be withdrawn at 
any time before the Board promulgates a decision).  
Accordingly, the only issues on appeal are as stated on the 
cover page of this decision.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the headache 
rating question was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, and because the RO has established a staged rating-
10 percent from October 18, 1996, and 50 percent from 
November 4, 1999, the Board has characterized the rating 
questions as involving two periods of time.


FINDINGS OF FACT

1.  For the period from October 18, 1996, to November 4, 
1999, the veteran experienced prostrating attacks occurring 
on an average once a month over several months.

2.  After November 4, 1999, the highest schedular rating was 
assigned by the RO for the veteran's headaches.  

(The question of entitlement to an extraschedular rating will 
be addressed in the remand that follows this decision.)


CONCLUSIONS OF LAW

1.  For the period from October 18, 1996, to November 4, 
1999, a higher (30 percent) schedular evaluation for 
headaches is warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.124a (Diagnostic Code 8100) (2000).

2.  From November 4, 1999, a schedular evaluation greater 
than 50 percent for headaches is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.124a (Diagnostic Code 
8100) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative allege that the veteran's 
service-connected headaches are manifested by increased 
adverse symptomatology that has become worse over time.  It 
is also requested that the veteran be accorded the benefit of 
the doubt.

The Facts

The veteran first appeared for VA examinations in January and 
February 1994.  At that time, he complained of chronic 
headaches and photophobia.  Medication at that time was 
limited to Elavil.  At the February 1995 general medical 
evaluation, examination disclosed that the cranial nerves 
were intact and symmetrical bilaterally with no evidence of 
an acute neurological abnormality.  The diagnoses included 
subjective reports of chronic headaches and photophobia.  At 
a VA eye examination, a history of photophobia with no ocular 
cause was diagnosed.

The veteran appeared for a VA examination in December 1996.  
At that time, the examiner observed that the veteran's 
service medical records showed, during approximately the last 
two years of his service, that the veteran complained of 
light sensitivity.  During military service, there was no 
mention of any nausea associated with the headache or any 
neurologic dysfunction.  The diagnoses during military 
service included photophobia with tension-type headaches due 
to persistent squinting.  At the December 1996 evaluation, 
the veteran complained of decrease in visual acuity and 
persistent nausea.  It was reported that the veteran worked 
as an automobile painter in an environment where fumes were 
frequent.  However, the veteran claimed that the fumes did 
not induce or have any effect on his headaches.  The 
headaches were described as a tight sensation over the back 
of the head and down the neck.  The veteran also reported 
that he had almost daily headaches and had lost four jobs 
since military service because of severe and persistent 
headaches.

On neurologic examination, the veteran had no sign of organic 
mental dysfunction or cranial nerve impairment.  Motor system 
examination demonstrated normal muscle mass, tone, and 
strength.  Station, gait, and coordination were normal.  
Tendon reflexes were symmetrical and there were no sensory 
abnormalities.  

The veteran testified at a personal hearing at the RO in 
September 1997.  He reported that he was under treatment for 
migraine headaches at VA.  He described his migraine headache 
as starting behind his right eye and becoming more painful as 
it traveled around to the back of his neck.  The veteran 
reported that his migraine headaches caused nausea, vomiting, 
photophobia, and blurred vision.  The veteran reported that 
his headaches lasted approximately three to four hours, and 
that a severe type of migraine occurred two to three times a 
week.  Moreover, the headaches, along with the medication he 
took for them, caused him to be incapacitated for 
approximately nine hours.  The veteran reported that, while 
he tried almost twenty different types of medications in 
order to find one that would help relieve his headaches, none 
had worked.  Next, he testified that he had recently been 
hospitalized at VA because he started having blackout spells.  
He also reported that the blackouts had caused several 
accidents.  As to employment, the veteran stated that he had 
not worked since March 1997 because of the headaches. 

The veteran's friend testified that she had known the veteran 
for approximately two to three years and that she first 
became aware that the veteran had difficulty with migraines 
when he sought help after the onset of a headache.  At that 
time, he collapsed on the floor.  She testified that she saw 
the veteran vomiting almost every day as a result of head 
pain.

VA treatment records, dated from January 1994 to August 2000, 
show the veteran's complaints and/or treatment for 
generalized headaches.  See VA treatment records dated in 
March 1994, January 1995, February 1995, June 1995, October 
1996, November 1996, December 1996, March 1997, May 1997, 
July 1997, September 1997, December 1997, August 1998, March 
1999, May 1999, July 1999, August 1999, September 1999, 
October 1999, November 1999, December 1999, and August 2000.  
The diagnoses included suspected vascular headaches, migraine 
headaches, symptoms consistent with cluster headaches with 
some migraine component, and questionable seizure disorder 
versus syncope.  Id.

Additionally, treatment records show that a computerized 
tomography (CT) of the head was normal (see VA treatment 
records dated in February 1995 and June 1995), a sinus x-ray 
was normal (see VA treatment record dated in February 1995), 
a brain magnetic resonance imaging evaluation (MRI) was 
negative (see VA MRI dated in September 1997), and orbit x-
rays were normal (see VA orbit x-rays dated in September 
1998).

Treatment records, dated in January 1995 and December 1997, 
show that the veteran complained of daily headaches with 
photophobia that started after lunch, but without nausea or 
vomiting.  See VA treatment records dated in January 1995 and 
December 1997.  Other records show the veteran's complaints 
that his headaches were accompanied by photophobia, 
dizziness, nausea, and/or vomiting, as well as seeing white 
flashes of light followed by blackouts.  See VA treatment 
records dated in October 1996, March 1997, May 1997, 
September 1997, August 1998, March 1999, July 1999, November 
1999, and December 1999.  The veteran reported that the 
headaches induced blackouts which had occurred while going to 
work, at work, and while driving.  He also reported that they 
had caused several minor traffic accidents.

In October 1996, it was reported that the veteran had missed 
two days of work because of migraine headaches.  In March 
1997, it was reported that the veteran claimed to have had 
four blackouts in 1997 because of migraine headaches.  In 
September 1997, the veteran reported five blackouts in the 
preceding two months because of migraine headaches.  However, 
while hospitalized at VA in September 1997, no blackouts were 
noted.

The records also show that the veteran has taken numerous 
medications for his headaches, both orally and intravenously.  
The medications included Elavil, Imitrex, Tylenol No. 3, 
Midrin, sumatriptan injections, amitriptyline, Inderal, 
verapamil, Naproxen, Dxyrodine, Oxychodone, OxyContin, 
divalproex, Nephro-Vite, Demerol, and/or Phenergan.  See VA 
treatment records dated in January 1995, June 1995, October 
1996, November 1996, December 1996, March 1997, May 1997, 
December 1997, August 1998, March 1999, May 1999, July 1999, 
August 1999, September 1999, October 1999, November 1999, 
December 1999, and August 2000; VA drug prescriptions, dated 
from March 1997 to February 2000; drug history filed by the 
veteran at his September 2000 personal hearing.

In August 2000, a VA physician reported that the veteran had 
"chronic, intractable, debilitating headaches several times 
a week that began nine years ago."  It was also noted that 
the veteran had no history of trauma and no family history of 
headaches.  Medications included Clonazepam, fluoxetine, 
hydrocodone, iso-acetazone, mirtazapine, and Nephro-Vite 
tablets.  On examination, the veteran was in no acute 
distress and seemed to be doing well.  The impression was 
"[n]ine-plus year history of chronic intractable migraine 
headaches [and] . . .  [f]ailure to respond to every 
conceivable medication trial."  It was recommended that the 
veteran be afforded the opportunity to be evaluated at a 
tertiary headache clinic such as the Diamond Clinic in 
Chicago.  It was opined that the veteran had been on

every conceivable prophylactic and 
abortive medication.  There has been no 
help for him.  He made 58 ER visits just 
between March 1999 and February 2000, and 
has made numerous ones since then as 
well.  He has been evaluated by other 
physicians here . . . who felt that his 
headache problems were certainly 
legitimate and that additional diagnoses 
and treatment were indicated.  The 
problem with this otherwise healthy 31-
year-old is that having intractable 
headaches several times a week has 
prevented him from getting and 
maintaining gainful employment . . .

Next, it was opined that

[a]t this point I would agree that it is 
unlikely that he could seek and maintain 
any type of gainful employment with the 
type of headaches that he is having and 
with the frequency that they occur.  
Hopefully, if a therapeutic option can be 
offered to him and is successful, he can 
return to a life of daily activities 
consistent with his age and otherwise 
good health.

The veteran testified at a personal hearing before the 
undersigned at the RO in September 2000.  As to the duration 
of the migraine headaches, he reported that they could last 
as long as a week or just a few minutes.  However, on the 
average, they lasted approximately two to three days and he 
had one once a week.  Moreover, while shots of Demerol and 
Phenergan stopped the headache, the medication left him 
unable to function for several days.  Next, the veteran 
reported that a typical headache began with seeing white 
spots, that the pain started behind his right eye and 
traveled around his neck, increasing in severity as it 
spread.  The pain caused the veteran to blackout two to three 
times a week.  The blackouts have also caused the veteran to 
be in a number of motor vehicle accidents.  He said that, the 
night prior to the hearing, his headaches were so bad that he 
had to go to the hospital to get a shot of Demerol and 
Phenergan.  The veteran also reported that the headaches 
caused sensitivity to light, nausea, vomiting, weakness, 
memory loss, and disorientation.  He also reported that he 
had been on many different types of medications for the pain.  
He also reported that his VA physician told him that there 
was nothing more they could do for him and that he needed to 
obtain outside help.  As to employment, he had had 
approximately 10 to 12 jobs since military service.  He 
testified that he had lost most of these jobs because he had 
to take time off because of headaches.  The longest he had 
stayed employed was four months and his last job working for 
a tow truck company lasted just two months.

The veteran filed three lay statements at his September 2000 
personal hearing.  One of the statements, from a friend, 
indicates that the veteran had very bad headaches that 
required that he sleep and had caused him to blackout.  
Another statement from an employer, shows that the veteran 
was found too unreliable to work because of the headaches and 
the medication he took for the headaches.  Lastly, a 
statement from another friend shows that he took the veteran 
to the hospital on a number of occasions because of headaches 
and had seen the veteran blackout and vomit uncontrollably 
because of the headaches.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (2000).  Furthermore, in cases where the original 
rating assigned has been appealed, consideration must be 
given to whether the veteran deserves a higher evaluation at 
any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran has been service connected for headaches and this 
disability was evaluated by the RO under 38 C.F.R. § 4.124a 
(2000), Diagnostic Code 8100 (migraine headaches).  See RO 
decisions entered in January 1997 and December 1999.  Under 
Diagnostic Code 8100, a 50 percent evaluation is warranted 
for migraine headaches with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a (2000).  With 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months, a 30 percent 
evaluation is warranted.  Id.  With characteristic 
prostrating attacks averaging one in two months over the last 
several months, a 10 percent evaluation is assignable.  Id.  
With less frequent attacks, a zero percent evaluation is 
assigned.  Id. 

Rating from October 18, 1996, to November 4, 1999.

The Board notes that, the veteran testified at his September 
1997 personal hearing that his headaches had caused nausea, 
vomiting, photophobia, and blurred vision, and lasted 
approximately three to four hours.  He said that they 
occurred two to three times a week, and they caused him to be 
incapacitated for approximately nine hours.  Moreover, the 
veteran's friend testified that, on at least one occasion, 
she saw the veteran collapse because of a headache and she 
saw the veteran vomit almost every day because of head pain.  
At the 1994 and 1996 VA examinations, the veteran complained 
of chronic headaches.  In 1996, he also complained of nausea, 
problems with his vision, and having lost four jobs because 
of his headaches.  Moreover, VA treatment records, beginning 
in October 1996, show the veteran's complaints of migraine 
headaches accompanied by photophobia, dizziness, nausea, 
and/or vomiting, as well as his seeing white flashes of light 
followed by blackouts.  See VA treatment records dated in 
October 1996, March 1997, May 1997, September 1997, August 
1998, March 1999, and July 1999.  In addition, treatment 
records show that the veteran, because of headaches, had 
missed work and claimed to have had a number of blackouts in 
1997.  See VA treatment records dated in October 1996, March 
1997, and September 1997.  The record, beginning in January 
1995, also shows that the veteran took numerous medications 
for his headaches.  Subsequently, a VA physician in August 
2000 opined that the veteran had had intractable, 
debilitating headaches several times a week as early as nine 
years before the August 2000 evaluation. 

The Board recognizes that, as pointed out by both the 1994 
and 1996 VA examiners, that there is no objective medical 
evidence of the veteran having headaches.  Nonetheless, given 
the record as described above, the Board finds that the 
evidence, both positive and negative, is at least in relative 
equipoise.  Under such circumstances, and granting the 
veteran the benefit of the doubt in this matter, the Board 
concludes that the record on appeal contains evidence that 
the veteran, between October 18, 1996, to November 4, 1999, 
likely experienced characteristic prostrating attacks 
occurring on an average once a month over an extended period.  
Although the veteran has described more frequent occurrences, 
the record at that time does not support a conclusion that he 
had attacks that were so frequent and prolonged as to cause 
severe economic inadaptability.  Such a conclusion is 
supported by the absence of indications of his missing work 
on more than an occasional basis.  (The Board notes that the 
veteran, at his December 1996 VA examination claimed to have 
lost four jobs because of his headaches.  Also, at his 
September 1997 personal hearing, the veteran testified that 
he had not worked since March 1996 because of migraine 
headaches.  However, the record during this time period 
contains only a single note of the veteran having lost time 
from work because of headaches.)  In short, his symptoms, 
between October 18, 1996, to November 4, 1999, suggest 
difficulties that are best approximated by the criteria for a 
30 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (2000).  A 30 percent schedular evaluation is 
therefore warranted, but no more.

Rating from November 4, 1999.

The Board finds that, while the veteran has complained of 
increasing adverse symptomatology due to his service-
connected headaches, including blackouts, the veteran is 
already receiving the maximum schedular disability award 
possible under Diagnostic Code 8100.  38 C.F.R. § 4.124a.  
Therefore, a higher schedular evaluation may not be assigned.  

(The remand set forth below addresses the question of 
entitlement to a higher rating on an extra-schedular basis.)


ORDER

A higher (30 percent) schedular evaluation for headaches for 
the period from October 18, 1996, to November 4, 1999, is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

A schedular evaluation greater than 50 percent for headaches 
from November 4, 1999, is denied.


REMAND

Turning to the issue of entitlement to an extraschedular 
rating for headaches under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2000), the Board notes that the veteran and 
his representative have asserted that the veteran is entitled 
to such an evaluation since February 2000.  Specifically, 
they have alleged that the veteran's headaches are so severe 
that he is unable to obtain and retain employment.  See 
statement from the veteran's representative dated in February 
2000 and September 2000 personal hearing testimony.  
Moreover, as reported above, in August 2000, it was opined 
that the veteran's headaches had prevented him from getting 
and maintaining gainful employment.  

In the veteran's case, although it appears that the criteria 
for extra-schedular consideration may be present, the Board 
observes that a certain process is to be undertaken by the RO 
when a question is raised as to whether the rating schedule 
adequately compensates for the peculiar circumstances of a 
claimant's case.  Specifically, the provisions of 38 C.F.R. 
§ 3.321(b)(1) require that consideration be given to whether 
the veteran's case is an exceptional one, namely one where 
the schedular evaluation is found to be inadequate.  If so, 
the case is to be submitted by the RO to the Chief Benefits 
Director, or the Director, Compensation and Pension Service, 
either of whom is authorized to approve an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  Id.

In the veteran's case, the Board observes that the RO has not 
made any determination as to whether referral under 
§ 3.321(b)(1) is appropriate.  Although an extraschedular 
rating, by definition, does not affect the Board's analysis 
on whether an increased schedular rating is warranted, it is 
nevertheless an integral part of the matter on appeal, Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996), and a remand for action 
under § 3.321(b)(1) is required.  See also Bagwell v. Brown, 
9 Vet. App. 337 (1996).

(Since the TDIU question may turn on the action taken under 
38 C.F.R. § 3.321(b)(1), adjudication of the TDIU issue must 
be deferred pending completion of the additional evidentiary 
development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (where a claim is inextricably intertwined with 
another claim, the claims must be adjudicated together in 
order to enter a final decision on the matter).)  

These issues are REMANDED for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  The 
veteran should be contacted and asked to 
identify all health-care providers who 
treated him recently and all employers 
who he believed terminated his employment 
because of his service-connected 
headaches.  Necessary consent forms 
should be obtained.  Such development 
should include, but is not limited to, 
obtaining and associating with the file 
all medical records and/or sick call 
slips maintained by employers.  If the RO 
is unable to obtain evidence identified 
by the veteran, the RO should so notify 
the veteran, identifying the records it 
was unable to obtain, explaining the 
efforts that were made to obtain those 
records, and describing any further 
action to be taken with respect to his 
claims.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

2.  The veteran should be afforded a VA 
social and industrial survey to assess 
the veteran's employment history and day-
to-day functioning.  A written copy of 
the report should be included in the 
claims folder.

3.  Additional evidentiary development as 
suggested by the evidence obtained 
pursuant to the instructions set forth 
above should be undertaken by the RO.

4.  The RO should consider whether 
referral under § 3.321(b)(1) is 
appropriate.  The veteran should be given 
opportunity to present evidence and 
argument on this point.  If the case is 
referred to the Chief Benefits Director 
or the Director, Compensation and Pension 
Service, the ultimate outcome should be 
communicated to the veteran.  Whether the 
case is referred under § 3.321(b)(1) or 
not, if a total disability rating is not 
assigned, a supplemental statement of the 
case (SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until further notice is 
received.  The purpose of this remand is to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issues.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 14 -


